 

 

 

Case 7:21-mj-07422-UA Document9 Filed 07/30/21 Page 1 ofA .. uk
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
~- —- X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
Lance Dettin oe
| 2(My FY2L
Defendant(s).
_ x
Defendant Lawce Dott "\ hereby voluntarily consents to

 

participate in the following proceeding via K videoconferencing or teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

xX Ball/Detention Hearing

KX Conference Before a ludicial Officer

Permission Given by Lance Moths hw Comud —_
lech ind) ” aS

Defendant's Signature Deténdarit’ s Counsel’s Signature
(ludge may obtain verbal consent on
Record and Sign for Defendant)

[ance Othe Sean Mahe/

+

Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

“7/34 f2( Chuan & OD bayfex

Date U-$--Bistictcurge/U.S, Magistrate Judge

 

 
